UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-1166



WILVER TORRES,

                                                             Petitioner,

             versus


ALBERTO R. GONZALES, U.S. Attorney General,

                                                             Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A73-039-440)



Submitted:     September 27, 2006         Decided:     November 13, 2006


Before MOTZ, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D.    Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland,    for Petitioner. Rod J. Rosenstein, United States
Attorney,    Allen F. Loucks, Assistant United States Attorney,
Baltimore,   Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Wilver   Torres,     a   native    and   citizen      of   Guatemala,

petitions for review of an order of the Board of Immigration

Appeals adopting and affirming the Immigration Judge’s (IJ) denial

of   his   applications    for   asylum,      withholding   of     removal,   and

protection under the Convention Against Torture.

            To obtain reversal of a determination denying eligibility

for relief, an alien “must show that the evidence he presented was

so compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”         INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).       We have reviewed the evidence of record and

conclude that Torres fails to show that the evidence compels a

contrary result.      Having failed to qualify for asylum, Torres

cannot meet the higher standard to qualify for withholding of

removal.    Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999); INS v.

Cardoza-Fonseca, 480 U.S. 421, 430 (1987).           In addition, we uphold

the IJ’s finding that Torres failed to establish that it was more

likely than not that he would be tortured if removed to Guatemala.

See 8 C.F.R. § 1208.16(c)(2) (2006).

            Accordingly,    we   deny   the     petition    for    review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                             PETITION DENIED


                                     - 2 -